Citation Nr: 1412328	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a June 2007 rating decision of the RO in Oakland, California.

The Board remanded this case in August 2011 for the scheduling of a Board hearing. The Veteran appeared via video conference and provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing has been associated with the claims file.

The Board notes that, when this case was previously remanded in November 2012, the issue of service connection for a back condition was also before the Board.  However, as this issue was granted in an April 2013 RO decision, it is no longer before the Board.

The Board has reviewed the Veteran's physical claims file and file in the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Board regrets that a further remand is warranted in this case.  Specifically, the Board notes that these claims have been previously denied because, while there was some evidence of a mild knee and mild ankle injury in service, the Veteran's April 2007 VA examination found the Veteran to have no current knee or right ankle disability.

However, the Board notes that the findings from this examination were somewhat inconsistent, in that X-rays taken the day after the examination showed mild osteophytosis in both the knees and the ankles, which suggests some level of disability.  It does not appear that an addendum opinion was solicited regarding this inconsistency.  As such, the Board finds that the Veteran should be entitled to a further VA examination taking into account all symptomatology and providing an etiology for any symptomatology found.

Further, as noted above, the Veteran is now service connected for a low back disability.  Although generally the Veteran has alleged that he has a right knee and right ankle disability related to separate service incidents, the Veteran did state in his hearing testimony in November 2012 that he felt that he had some radiation of pain due to his back disability.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371  (Fed. Cir. 2004).  As such, upon remand, a medical opinion should also be sought as to whether the Veteran has any right knee or ankle disability secondary to his service-connected back disability.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter as to his service connection claims, considered on a secondary service connection (38 C.F.R. § 3.310) basis.  

2. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a right knee or right ankle disability that have not yet been associated with the claims file, particularly from 2013 to the present.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to evaluate the Veteran's claimed right ankle and right shoulder disabilities.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including particularly range of motion testing, and X-rays.  For any right ankle or knee disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any right knee or ankle disability is related to service or were incurred as secondary to, or aggravated by, the Veteran's service connected back disability.  The examiner is asked to specifically comment on the findings from X-rays taken at the time of examination, as well as X-rays taken in April 2007, which show mild osteophytes, in offering his opinions.  The supporting rationale for all opinions expressed must be provided.  

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


